Case 1:04-cr-10202-RWZ Document 156-1 Filed 01/05/20 Page 1 of 3




                   Exhibit A
Case
 Case1:04-cr-10202-RWZ
      1:04-cr-10202-RWZ Document
                         Document156-1
                                  151 Filed
                                       Filed10/15/19
                                             01/05/20 Page
                                                       Page12ofof23
Case
 Case1:04-cr-10202-RWZ
      1:04-cr-10202-RWZ Document
                         Document156-1
                                  151 Filed
                                       Filed10/15/19
                                             01/05/20 Page
                                                       Page23ofof23
